OFFICE   OF THE    ATTORNEY      GENERAL         OF TEXAS
                            AUSTIN




        ‘IO hsrr   Joilr opinion   rqlo8t
1943, whloh naar     a8 r0u0mt




   that the pass                                      or gear readr
   for IIS@ muld
                                            or do*r    it   makr

                                        d Aot ml&O8 it laurul
                                          AImtin, and *area8
                                        law8 in eonflirt,




  Uaroh and Aprill.  Although uw havo pabliol
  oxpnroo~ our opinion that thla notlon or H ouao
  MU lW8 lr not in oollflirt with HORW Bill 38,
IlonmnDlo ~1111~ t. Twkr                                    - he.      8


          4 8th
              k lla turand
                         o,that,                                     tlktoiolr, lt 1s
          unlwtu P 4uln8            uoathr of hbrur7,
                                           tin          Ytuoh
                       11 to take blrok ?~a##,whlto bmr or
                        from said lakoi or to flsh for 8-0
                     r*1t101al lmror, we sbal lp p r r o l~to
          t0ur
            84riu     18 roforuo*  to tht a qrrstlon,
          a86 auure yeu thet as soon ss rwh ldvlulr
          uulw4    thrt wo sbsll lblUo by 8    doe!rlonr
          ~00 say han rsaobod la rrfonqocr "I Q this ?I*ttbr.*
                     It    a@t          bo ssrortcd rlth SW. iorer th8t A. Dr
 lOBb, Se   u                   SU~OII,     45th &$islatufe deals 81th spsolrir
 an6 put Paalu                   ash,      ~hcrus
                                  R. 1. 86, d**uhr 9ession, .48th
 Leglslatsrc,                la Its mtnro, thus uklag
                            1s geaenl                    appIl-
 uble      the rule 18lU down In tlowsrs v. !‘soos Rirsr R. CO.,
 4~1606         by    t~hr 3qprow              Court          ol    Tore8     am? r*pwtd         ln lb6
 8. il.    (Ild)          MO,      wbon        it      is     sttstd        atbat’
                                                                                 the    aaetiaut
 et            w not laW8atio*ll
  a g m wr alaldew                                                              opo ate 88 a npud
 of l p utlr ula r u 8 lolrl law, by lap Ifort 1em, en6 this
 is trus althwmgb bot g laws rtlatb to tha sn8e subfeot
 aattu   ...hated     la lnatbor vmy~,the psrtlool6r wit
 1s oonstrued ~8 tba noeptlon to the germs1 l&w.”

            ISowwer, the instant aas. 18 (Ilstiagulshaalr,
 tar IS. B, Se, Ragale riutiloa, 48th Legislaturir is ia-
 :pzlo      .owor all the lsn opsa the sob let rlh rhioh
          . This is irrJdlst*ly  spp~tcat ! ram a rrsdiac(
 OS the b&U SD it deiiaea en4 ro latu all thlnga ooa-
 ormod with               flshl8gIn Laketr vrl and LakeAustin an6




                     Vhsrs         It     is lpprront that a                   rtrtut8        18
          lntondq4 to ubnso   s1 the lsw
          wltb whhh it dssls, it ra
          iulrt4  to the n8a aable. , Wador thir ml.,                                                s
          8tM tO            th t        lWUS        t&O 8UbjOOt MW?                      ai   ~O=W
          law and is widently iat*sded 88 a lhstltuto for
          it rlthosgh ssntsinivq ss sxpmss usmb to that
          ar) met o ustw   u l cc ml oi the tormmr lrr to
          the o&d    tlmt lta prowPdons 8re ravlsodrd
          its    rida            frbsbll       aevu~e.                A*oordln~l.,            park   of
Xoaoohtle r11mD                 t. Twkmr - tsge 8


         tb olrl&al    *et th brnt mitt0      4 the 8~
                                            trorr
         lO~slrtloa   l0 to be ooulhmd     8s lnallb4r IS
         th e letor art lr rlcarl? l~trdO4 to prowtlbr tbo
         OlIll rulw rhleb SbmU      urn, 1t ropools th
         prior strtrtr, rltRoo& r he tr ome not r*pmateo

                    I& aword       81th    thla      rtatomust          8ra   ?lrrt.Xat         oaal
flak     v.   Loo Comity         Cotton 011 hapsay,                  tT4 6. X. 189 tax.
Coa. Ap .) ubem the aut                           ritibs        ore ool.lrteds Uw& t4   :
UIwrlbr gouaty, 186 3, 8.                Sd   88l.rfilxmed
(tILeI e&al Luo               ** city of PI1 a8, 181 z. 'f*
r r it 0r lror r6iuo4;                   Oo8mcrrl~l Credit Corp8a~ v. aor-
i0btb    tme0td4                 CO~P~~F,          18s     s.    c.   (rsa)   m4,         -it   0r
orror     r@Iuso4.

                    T h elr4laal         ru Ii ot statutory oon5truOtloa 18
to gitr ditat   to thr 1s~ datlto latent    if it 0aB be
ssorrtalned.            rd I 0r 14entl0rl rank 18 thet
                         Aaothor                            the
lr~lsldurr   lat6ndedto a ‘r o o80~
                                  t 0  p ur p M L~B laaotl~     b
rtr<tots thus t statute   I maid bo glvoa s oonstrrutioa
t;hml u.f11 w     oat the wpoam     for rbloh it ubs enaotd
and not113 rmb 8 8anmr 1.3to nallil~ aad deroat it8 rm-
        Pmsos Rlrer Cease mtlon    aa4 i . mttrlo~t 1. c0it.110,
51”::;. *.          (&Ml) SOT, 1ss rexss 809.

                    the80 rlaolplor ta the lhatrl3t slttiatloa
                    Applfiag
ua fi&       tbb proaont f rd;ls&turc, intended In 5. 8. S8,
              tht
<cotleo t, to pro+160 fir On op0a 805mn oa g&J flsh dariaa
the month of Feb8-m~.    This turthor  1s ad8 bWaat    la me-
tlon 8 of ma14bill  rhlob pror dea tet the aao ot srtWl.lel
ions         tb lp.a ooaoo8e 4o 4.0140 t&at
          &uIy                               fmrh rater
blark boso rhlto baaa, or rnpplo (oomaonly sallod rhlto
  rob) oeufd not be eaa~kt by maooa ef tko provlrlom    8f
it R. 1028, Ro~ulsr Session, 46th h~lrlstue, roula be io
dselde mat the Lerlsletum hrd mo pupmu rbatwar    la
paralag 8. be 8%
          You lCQ therefore llrlso8 that fresh rater blaok
baas, rhltr bars or orapple (sommcml~orllod +hlto perah) aal
bb tatbE fTOR            th     Wbtbra      Qt hk0
                                               Snd !Alk:r   h*d8
                                                        hll+tin il
Trsrls        Countr &ring tiw aoa@ 8f ?ebmmry tmd thet sttl-
flolal        lures ray bo ased to k&r suoh tlrh.
             uo o411ov. rho rorogdng utlNfr4%u~ly     4Mwuo
tb     r44oaa quortloa lr tou oomsuaiortlon.  XJI view of
@ h ao u b o ef
             r poop1
                   wh0
                     oh a rle
                            xp r o o B
                                     a oa4
                                         la tmr i
                                                lc
oar uswr         $0 pour room4                 qwstiloa    ala 1B view Of
rhort pwiod            lvailablr for propmelon
                       of tlw                     ef 8-d'
                                                      3
epU1108, l o lo not rt thlr tiw uunrisr:      tbr flnt
qaortlen ukd    br you, aloh 411 avcuho hMJwr ltti~
bu8 whloh ~111 nOt aftrot t#io lMw.r to war rooorl
qrortion, ma l #u9)lueatrl      lp!nioa 8ill be fahaded
to y o r & a t lR looa              as   1‘0   &Ye   nn   OpportrrUt~   to   @
lath    the   m6tt.r      ruru4r.




                                                                                 APPROVED
                                                                                  OpllllQ~
                                                                                 comlttee